Citation Nr: 0607205	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  05-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include on a secondary basis.

2.  Entitlement to an increased rating for arthritis of the 
lumbosacral spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied service connection for a right knee 
disability.  In addition, the RO increased the evaluation in 
effect for the veteran's service-connected low back 
disability to 40 percent, effective August 22, 2003.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
arthritis of the lumbosacral spine.

2.  Any in-service complaints referable to the right knee 
were acute and transitory and resolved without residual 
disability.  

3.  No abnormalities of the right knee were documented on the 
separation examination in July 1988.

4.  A separate disability of the right knee has not been 
shown following the veteran's discharge from service.  

5.  The veteran's arthritis of the lumbar spine is manifested 
by severe limitation of motion, with no evidence of 
ankylosis.  




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service, nor proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2005).

2.  A rating in excess of 40 percent for arthritis of the 
lumbosacral spine is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect 
prior to September 26, 2003); Diagnostic Code 5242 (as in 
effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a September 2003 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the January 2004 initial adjudication of 
the claim, its timing is consistent with the holding in 
Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and VA medical records, to 
include the reports of Department of Veterans Affairs (VA) 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
to include the medical evidence for the rating period on 
appeal for the claim for an increased rating.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  The 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Legal criteria and analysis

	I.  Service connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran essentially contends that he has a right knee 
disability that was either the result of an injury in 
service, or that it is secondary to his service-connected low 
back disability.  

The evidence supporting the veteran's claim consists of a 
March 1988 entry in the service medical records that disclose 
that he fell down and hurt his right knee.  Following an 
examination, the assessment was minor contusion of the right 
knee.  In addition, VA outpatient treatment records reflect 
continued complaints of right knee pain.  In August 2003, 
subjective pain to palpation of the medial aspect of the 
right knee was reported.  The assessment was right knee pain, 
with possible internal derangement.  In October 2004, it was 
reported that there was right knee pain in the infrapatellar 
region that was not radiating down the leg from the back.  

The evidence against the veteran's claim includes the service 
medical records and post-service VA outpatient treatment 
records.  While, as noted above, the veteran did sustain a 
fall that resulted in treatment on one occasion for right 
knee complaints, the fact remains that it was determined at 
the time of the injury that he had a minor contusion of the 
right knee.  There were no other complaints in service 
involving his right knee, and a clinical evaluation of the 
lower extremities on the separation examination in July 1988 
was normal.  It is also significant to point out that the 
veteran specifically denied at that time that he had any 
history of right knee problems.  There is no clinical 
evidence of any complaints involving the right for many years 
following the veteran's discharge from service.  Moreover, 
the record does not contain any competent clinical opinion 
relating any current right knee disability to service.  Thus, 
it must be concluded that any right knee injury was acute and 
transitory and resolved without residual disability.  

The veteran also argues that he has a right knee disability 
secondary to his service-connected arthritis of the lumbar 
spine.  Following a visit to a VA outpatient treatment clinic 
in July 2005, the examining physician noted that he had 
reviewed the results of a magnetic resonance imaging of the 
lumbosacral spine, and X-ray study reports, and that, in 
light of the normal results referable to the right knee, 
concluded that it was as likely as not that the veteran's 
symptoms of knee pain were the result of the herniated 
lumbosacral disc on the right.  This demonstrates that an 
independent right knee disability is not present.  In 
general, the Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Board concludes that the medical 
findings are of greater probative value than the veteran's 
allegations regarding the existence of a right knee 
disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for a right knee disability, to include on 
a secondary basis.

	II.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Severe limitation of motion of the lumbar spine warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Code 5292 (as in 
effect prior to September 26, 2003).

The rating schedule was amended, effective September 26, 
2003, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral 
strain under Diagnostic Code 5237, spinal stenosis under 
Diagnostic Code 5238, degenerative arthritis of the spine 
under Diagnostic Code 5242, and intervertebral disc syndrome 
under Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-
57 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a).  
Although the latest amendment purported to make only 
editorial, not substantive changes to the criteria for 
evaluating intervertebral disc syndrome that became effective 
in 2002, the notes defining incapacitating episode and 
chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still to be separately rated under 
an appropriate diagnostic code.  Id. at 51,456, Note (1).  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

A 60 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation is assignable 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 20 percent evaluation may be assigned with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Diagnostic Code 5293 (effective from September 23, 2002, 
through September 25, 2003).

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation may 
be assigned.  Diagnostic Code 5243 (effective September 26, 
2003).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1.

The competent clinical evidence of record fails to 
demonstrate ankylosis of the lumbar spine at any time during 
the rating period on appeal.  As such, the veteran is in 
receipt of the maximum schedular evaluation assignable for 
arthritis of the lumbar spine, based on limitation of motion 
of the lumbosacral spine, pursuant to the rating criteria in 
effect prior to and from September 26, 2003.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2005) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  The Board concedes that pain 
on motion was reported on the VA examination in February 
2005.  The examiner specifically stated, however, that there 
was no additional functional loss due to the subjective 
complaints of pain.  Therefore, functional impairment 
comparable to ankylosis of the lumbosacral spine has not been 
demonstrated, and a higher rating is not warranted based 
thereon.

As noted above, service connection is in effect only for 
arthritis of the lumbosacral spine.  The Board acknowledges 
that magnetic resonance imaging of the lumbar spine revealed 
an L5-S1 paracentral disc herniation.  Even if the Board were 
to consider symptoms associated with intervertebral disc 
syndrome, there is no basis on which a higher evaluation 
could be assigned.  An evaluation for intervertebral disc 
syndrome may be assigned based on the frequency of 
incapacitating episodes requiring bed residuals prescribed by 
a physician and treatment by a physician.  The VA outpatient 
treatment records reflect that the veteran was seen on 
numerous occasions for his low back complaints, but there is 
no indication in the record that bed rest was required.  
During the most recent VA examination, conducted in February 
2005, the veteran claimed to have an acute episode, which 
would last for three to four days, approximately once a 
month.  He indicated that he would have to rest or "lay" at 
home.  There is no evidence in the record to suggest that the 
veteran was ordered to remain at bed rest by a physician.  It 
was reported during the examination that the veteran was a 
full-time student.  It must also be noted that following the 
February 2005 VA examination, the examiner concluded that 
there was no clinical evidence of any neurological deficiency 
in the lower limbs.

The only evidence supporting the veteran's claim consists of 
his allegations regarding the severity of his low back 
disability.  The Board concludes that the medical findings on 
examination are of greater probative value than his 
statements.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for arthritis of the lumbosacral spine.


ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
disability, is denied.

Entitlement to an evaluation in excess of 40 percent for 
arthritis of the lumbosacral spine is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


